ACCEPTED
                                                                                           01-15-00464-cv
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                      6/2/2015 3:47:04 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK




                          CAUSE NO. 01-15-00464-CV                    FILED IN
                                                               1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                               6/2/2015 3:47:04 PM
         IN THE COURT OF APPEALS FOR THE                  FIRSTCHRISTOPHER
                                                                 COURT A. PRINE
                                                                       Clerk
         OF APPEALS DISTRICT OF TEXAS, HOUSTON, TEXAS



                            ANDREW PATTERSON,
                                     Appellant


                                        vs.


             TRANSCONTINENTAL INSURANCE COMPANY,
                                      Appellee

                ON APPEAL FROM THE 129TH JUDICIAL
             DISTRICT COURT OF HARRIS COUNTY, TEXAS
                             CAUSE NO. 2013-01531



      NOTICE OF LEAD APPELLATE COUNSEL FOR APPELLEE


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS FOR THE
FIRST COURT OF APPEALS DISTRICT OF TEXAS, HOUSTON, TEXAS:

             NOW COMES TRANSCONTINENTAL INSURANCE COMPANY

("TRANS CONTINENTAL"), Appellee in this cause, and notifies this Honorable

Court and all parties hereto that Vaughan E. Waters of the firm ofThornton, Biechlin,


Segrato, Reynolds & Guerra, L.C., 100 N.E. Loop 410, Suite 500, San Antonio,


Texas 78216 is hereby designated as lead appellate counsel for


TRANS CONTINENTAL in this matter; and all correspondence and pleadings should
be directed to the undersigned.


                                      Respectfully submitted,


                                      THORNTQN, BIECHLIN, SEGRATO,
                                          REYNOLDS & GUERRA, L.C.
                                      Fifth Floor - One International Centre
                                       100 N.E. Loop 410
                                      San Antonio, Texas 78216-4741
                                      Telephone: (210) 342-5555
                                      Facsimile: (210) 525-0666
                                      vwaters@thorntonfirm. corn



                                      BY sA^auehan E. Waters
                                             Vaughan E. Waters
                                             State Bar No. 20916700
                                             Dana Gannon
                                             State Bar No. 07623 800
                                             Attorneys for Respondent



                         CERTIFICATE OF SERVICE

             A true and correct copy of the above and foregoing instrument has been
forwarded to the undersigned party on the 2nd day of June, 2015:

Via Certified Mail, Return Receipt Requested #7 OU 0510 0000 1309 8098
Mr. Andrew Patterson
6207 Fondren Rd.
Houston, TX 77036
Pro se Appellant



                                      sA^auehan E. Waters
                                      Vaughan E. Waters